UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 12, 2013 IAC/InterActiveCorp (Exact name of registrant as specified in charter) Delaware0-2057059-271288 (State or other jurisdiction(Commission(IRS Employer of incorporation)File Number)Identification No.) 555 West 18th Street, New York, NY10011 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(212) 314-7300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Item 7.01Regulation FD Disclosure. On November 12, 2013, IAC/InterActiveCorp (the “Company” or the “Registrant”) announced that it intends to commence the distribution of a preliminary offering memorandum to potential investors relating to a proposed offering (the “Offering”) of $500 million of senior notes (the “Notes”).The Company is disclosing under this Item 7.01 the information included in Exhibit 99.1. The information furnished pursuant to Item 7.01 of this Current Report on Form 8-K (including Exhibit 99.1 hereto) is being furnished and shall not be deemed “filed” under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be incorporated by reference into future filings by the Company under the Securities Act or under the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 8.01.Other Events. On November 12, 2013, the Company issued a press release announcing the commencement of the Offering.A copy of the press release is attached hereto as Exhibit 99.2 and is incorporated by reference into this Item 8.01. Item 9.01Financial Statements and Exhibits. Exhibit No.Description Excerpts from Preliminary Offering Memorandum, dated November 12, 2013 Press Release of IAC/InterActiveCorp, dated November 12, 2013 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IAC/InterActiveCorp By:/s/ GREGG WINIARSKI Name:Gregg Winiarski Title:Senior Vice President and General Counsel Date:November 12, 2013 -3- EXHIBIT INDEX Exhibit No.Description Excerpts from Preliminary Offering Memorandum, dated November 12, 2013 Press Release of IAC/InterActiveCorp, dated November 12, 2013 -4-
